Citation Nr: 9933427	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  97-02 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for vision impairment 
based upon service prior to January 2, 1995.
 
2.  Entitlement to service connection for residuals of a 
right foot injury based upon service prior to January 2, 
1995.  

3.  Entitlement to service connection for migraine headaches 
based upon service prior to January 2, 1995.  

4.  Entitlement to service connection for a psychiatric 
disability to include post traumatic stress disorder, and 
depression based upon service prior to January 2, 1995.

5.  Entitlement to service connection for residuals of a 
cesarean section based upon service prior to January 2, 1995.

6.  Entitlement to service connection for fibromyalgia, 
affecting multiple joints based upon service prior to January 
2, 1995. 

7.  Entitlement to service connection for hearing loss based 
upon service prior to January 2, 1995.

8.  Entitlement to service connection for joint pain, cold 
sweats, numbness of joints, loss of memory, skin rashes, 
bladder dysfunction, knee pain, pain in the fingers, fainting 
spells, blackouts, dizziness and a stomach disorder claimed 
as undiagnosed illness based upon service prior to January 2, 
1995. 

9.  Entitlement to an increased rating for mechanical low 
back pain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant and A. A.


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from August 25, 1979, to April 
10, 1983, and from April 26, 1983, to January 1, 1995.  The 
record reflects service in South West Asia from December 1990 
to April 1991.  The veteran is currently on active duty since 
July 7, 1997.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from the June 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for mechanical low back pain, evaluated as 
10 percent disabling, and for right and left ovarian cysts, 
evaluated as noncompensably disabling.  The June 1996 rating 
action also denied service connection for vision impairment, 
right foot injury, migraine headaches, post traumatic stress 
disorder, a nervous condition to include depression, a 
stomach disorder, status post cesarean section, hearing loss, 
and joint aches, cold sweats, numbness of joints, memory loss 
, skin rashes, knee pain, bladder dysfunction, and arthritis 
of the fingers, as well as for fainting spells, blackouts, 
dizziness and knee pain claimed as due to undiagnosed 
illnesses.  

A hearing was held on July 28, 1999, in Washington, D.C.  At 
that time the veteran withdrew her appeal for a compensable 
rating for right and left ovarian cysts and the service 
connection claims were clarified as reflected on the initial 
page of this decision.  


REMAND

At the time of her hearing before the Board the veteran also 
testified that she was currently in service on medical hold 
and was undergoing the review by a medical evaluation board 
and physical evaluation board.  The records of those 
evaluations, which are pertinent to the veteran's claims, 
have not been associated with the claims folder.  In the 
circumstances of this case, where information sufficient to 
identify and locate necessary evidence is of record, the 
Department of Veterans Affairs shall assist a claimant by 
requesting, directly from the source, existing evidence which 
is either in the custody of military authorities or 
maintained by another Federal agency. 38 C.F.R. § 3.159 
(1999).  Accordingly, the case will be returned to the RO so 
that all pertinent medical reports can be obtained, to ensure 
a fully informed decision on appeal.  

Therefore, the case is REMANDED for the actions listed below.  

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

1.  The RO must read the entire remand, 
to include the explanatory paragraphs 
above the numbered instructions.

2.  Following the procedures of 38 C.F.R. 
§ 3.159, the RO should obtain copies of 
all pertinent medical records, to include 
the reports of the evaluations by the 
medical evaluation board and physical 
evaluation board referenced above, for 
association with the claims folder.  

3.  Following the completion of the above 
requested actions, the RO should review 
the veteran's claims on the basis of all 
evidence of record and all applicable law 
and regulations.  If any action taken 
remains adverse to the veteran, she and 
her representative should be provided a 
supplemental statement of the case and 
the applicable time to respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03. 



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


